Case 1:18-cv-00981-CMA-MEH Document 258 Filed 08/07/19 USDC Colorado Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO
                                   Magistrate Judge Michael E. Hegarty

   Civil Action No: 1:18-cv-00981-CMA-MEH                       Date: August 7, 2019
   Courtroom Deputy: Christopher Thompson                       FTR: Courtroom A 501

    Parties:                                                     Counsel:

    HEIDI GILBERT, et al,                                        Larkin Walsh by phone
                                                                 Daniel Lipman by phone
                                                                 Stephen Estey by phone

         Plaintiffs,

    v.

    UNITED STATES OLYMPIC COMMITTEE,                             Lindsey Barnhart by phone
                                                                 Mitchell Kamin by phone
    USA TAEKWONDO, INC.,                                         Lillian Alves

    STEVEN LOPEZ,                                                Howard Jacobs by phone
    JEAN LOPEZ,
    And John Does 1-5,

         Defendants.

                                         COURTROOM MINUTES
                                        DISCOVERY CONFERENCE

   Court in session:         1:33 p.m.

   Court calls case. Appearances of counsel. Special Master Maura Grossman is present by
   telephone.

   Parties updated the Court on the status of discovery. Parties discussed dispute related to the
   grand jury subpoena served on plaintiffs. Parties discussed conferring on whether to amend or
   supplement the protective order.

   ORDERED: Parties shall draft a proposed order for the Court’s approval regarding the
   subpoena issue.

   Court in recess:          1:57 p.m.      Hearing concluded.
   Total in-court time       00:18
   *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
   Court Reporting & Video, Inc. at (303) 629-8534.
